Title: From Thomas Jefferson to John Macpherson, 28 July 1791
From: Jefferson, Thomas
To: Macpherson, John



Sir
Philadelphia July 28. 1791.

I have duly received your letter of this day with the papers it contained, and gave the hasty perusal which my occupations would permit to so much of them as served to shew me it was the case of a variance between father and son, which I sincerely lament, but wish to be left ignorant of the facts or faults which may have produced it. If my recommendation of mutual forgiveness and union, or at least of mutual silence, could have weight, it should be pressed: but no circumstance gives me a right to expect it. Wishing therefore to be permitted to have no opinion on the subject I am Sir Your very humble servt,

Th: Jefferson

